NO. 07-06-0125-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 24, 2006



______________________________





GUADALUPE VALDEZ, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;



NO. 50,196-C; HONORABLE PATRICK A. PIRTLE, JUDGE



_______________________________



Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

On March 6, 2006, appellant Guadalupe Valdez filed notices of appeal in trial court cause numbers 50,139-C and 50,196-C.  The clerk’s record has been filed in 50,139-C, and a motion for extension of time has been filed in 50,196-C indicating appellant has not paid nor made arrangements to pay for the record.  The State filed and the trial court granted a motion to dismiss the charge against appellant in cause number 50,196-C.  We dismiss for want of jurisdiction.

Generally, this Court has jurisdiction to consider an appeal where there has been a judgment of conviction.  
See
 Petty v. State, 800 S.W.2d 582, 583 (Tex.App.–Tyler 1990, no pet.).  An order dismissing an indictment is not an order from which an appeal can be perfected.  
See generally id
. at 583-84 (applying federal law holding that dismissal of an indictment is not an appealable order and review of a dismissal order must await the outcome of a trial).

Accordingly, the clerk’s motion for extension of time is rendered moot and this purported appeal is dismissed for want of jurisdiction.
(footnote: 1)
						Don H. Reavis

     Justice





Do not publish.

FOOTNOTES
1:Our disposition in this cause does not affect appellant’s appeal in trial court cause number 50,139-C, our cause number 07-06-0124-CR.